EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Heithaus on 5/3/2021.

The claims have been amended as follows:
1.  	(Currently Amended) A breathing support device comprising: 
a device control unit that receives information from a sensing unit and desired breathing parameters from medical practitioners 
wherein the mechanical actuation unit comprises a pair of jaws that are moved by an electrical motor through a gear assembly comprising of two rotary meshing gears to move a gas volume generator to generate a desired breathing pattern, wherein each rotary meshing gear is attached to a respective one of the pair of jaws by a rod; 
wherein the gas volume generator stores air, oxygen or their mixture for current breathing cycle; 
wherein the sensing unit comprises gas flow and pressure sensors to ensure safe and effective operation of the breathing cycle; 
a power management unit to power the device using either an alternating current source or direct current source; and 
a user-interface unit to get the desired breathing parameters from medical practitioners and to display device status.

2. 	(Currently Amended) The breathing support device of claim 1, wherein the device control unit comprises a microcontroller to process signals from the gas flow and pressure sensors and to generate the signals to control the mechanical actuation unit.

3.	(Currently Amended) The breathing support device of claim 1, wherein the pair of jaws of the mechanical actuation unit are rounded and wherein the gear assembly of the mechanical actuation unit consists of said two rotary meshing gears.

11-20. (Cancelled).

The above changes have been made to distinguish the claims over the prior art of record. Wang et al. discloses a rack and gear system for pressing a gas volume generator. The above amendment distinguishes over this system. 
Claims 11-20 are cancelled as being directed to a non-elected invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 14, 2021